DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-28 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 14489272 filed 09/17/2014, now U.S. Patent #10334037 which claims priority from provisional application 61973072, filed 03/31/2014.

Claim Objections
Claims --1, 7, 14, 15, 21, 22, 26, and 28 are objected to because of the following informalities:  
“the random code” in line 3 of claim 1 should read “the first random code”.
“the second peer agent sends the fourth package a second rendezvous server” in claim 7 should read “the second peer agent sends the fourth package to a second rendezvous server”.
“the first random code and the second random expires” in claim 14 should read “the first random code and the second random code expire[[s]]”.

“the second peer agent sends the fourth package a second rendezvous server” in claim 21 should read “the second peer agent sends the fourth package to a second rendezvous server”.
“the second peer agent sends the sixth package a second rendezvous server” in claim 22 should read “the second peer agent sends the sixth package to a second rendezvous server”.
“the P2P application” in claim 26 lacks antecedent basis.
“the first random code and the second random expires” in claim 28 should read “the first random code and the second random code expire[[s]]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “the first random code” in line 3.  However, it’s unclear whether this refers to “a first random code” in line 6 of claim 15, “a first random code” in line 10 of claim 15 or some 
Claim 26 recites “the first random code” in line 1.  However, it’s unclear whether this refers to “a first random code” in line 6 of claim 15, “a first random code” in line 10 of claim 15 or some other random code.  For examination purposes, “the first random code” in line 1 has been interpreted as “a first random code”. 
Claim 27 recites “the first random code” in line 1.  However, it’s unclear whether this refers to “a first random code” in line 6 of claim 15, “a first random code” in line 10 of claim 15 or some other random code.  For examination purposes, “the first random code” in line 1 has been interpreted as “a first random code”. 
Claim 28 recites “the first random code” in line 1.  However, it’s unclear whether this refers to “a first random code” in line 6 of claim 15, “a first random code” in line 10 of claim 15 or some other random code.  For examination purposes, “the first random code” in line 1 has been interpreted as “a first random code”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “system” without reciting any hardware element in the bodies of the claims.  The claims positively recite “a first peer agent”, “a second peer agent” and “a rendezvous server” in the bodies.  However, note that “a first device” and “a second device” are not positively claimed and are not part of the system. Moreover, the specification does not limit the first peer agent, the second peer agent, and the rendezvous server to be only hardware and thus they could be just software. As such, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include hardware elements in the body of the claim as required by MPEP 2106(I).
Claims 16-28 are rejected under 35 U.S.C. 101 as non-statutory for the reason stated above. Claims 16-28 depend on claim 15; however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-15, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (JXTA resource access control by means of advertisement encryption) in view of Hollis (US 20030202663).

Claim 1, Moreno discloses A method comprising: 
generating a first random code from a first device; sending the random code from the first device to a second device over a first network; (e.g. 2.2 Advertisement discovery, 3.4 Encryption and decryption process, Encryption, Decryption: the first peer A generating a first random symmetric key Kj and sending the first random symmetric key Kj to the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)
receiving a second random code generated from the second device over the first network; (e.g. 3.4 Encryption and decryption process, Encryption, Decryption: the first peer A receiving a second random symmetric key Kj sent from the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)
generating a first package from a peer-to-peer (P2P) application running on a first peer agent of the first device based on the first random code, wherein the first package comprises a first encrypted portion comprising a first identity of the first device and a first key; (e.g. 3.2 Public key distribution and retrieval, 3.3 Public key authenticity, 3.4 Encryption and decryption process, Encryption: the first peer A generating an encrypted peer advertisement comprising a first encrypted portion comprising an identifier idj generated by the first peer A and the first random symmetric key Kj)
sending the first package from the first peer agent to a server over a second network; and (e.g. 3.4 Encryption and decryption process, Encryption: the first peer A sending the encrypted advertisement to the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)
retrieving a second package from the server over the second network, wherein the second package is sent from a second peer agent of the second device (e.g. 3.4 Encryption and decryption process, Decryption: the first peer A receiving an encrypted advertisement from the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination) and comprises a second encrypted portion comprising a second identity of the second device and a second key; and (e.g. 3.2 Public key distribution and retrieval, 3.3 Public key authenticity, 3.4 Encryption and decryption process, Encryption: the received encrypted advertisement comprising a second encrypted portion comprising an identifier idj generated by the second peer B and a second random symmetric key Kj)
decrypting the second encrypted portion of the second package using the second random code. (e.g. 3.4 Encryption and decryption process, Decryption: the first peer A decrypting the received second encrypted portion using the second random symmetric key Kj received from the second peer B)
Although Moreno discloses sending the first package from the first peer agent to a server over a second network and retrieving a second package from the server over the second network (see above), Moreno does not explicitly disclose but Hollis discloses sending the first package to a rendezvous server and retrieving a second package from the rendezvous server (e.g. ¶9, 14: exchanging messages between nodes of the networks via rendezvous peers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hollis into the invention of Moreno for the purpose of securely transmitting messages and files across public networks (Hollis, ¶8).

Claims 11-14, these claims are rejected for similar reasons as in claims 25-28.

Claim 15, Moreno discloses A P2P telecommunication system comprising: 
a first peer agent of a first device; (e.g. abstract, 3.4. Encryption and decryption process: first peer A and its P2P application)
a second peer agent of a second device; (e.g. 3.4. Encryption and decryption process: second peer B and its P2P application)
a rendezvous server; (e.g. 2. An overview of JXTA advertisements: rendezvous peer and fig. 1)
wherein the first device is configured to: 
generate a first random code and sends the first random code to the second device over a first network; and (e.g. 2.2 Advertisement discovery, 3.4 Encryption and decryption process, Encryption, Decryption: the first peer A generating a first random symmetric key Kj and sending the first random symmetric key Kj to the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)
retrieve a second random code sent from the second device over the first network, (e.g. 3.4 Encryption and decryption process, Encryption, Decryption: the first peer A receiving a second random symmetric key Kj sent from the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)
wherein the first peer agent is configured to: 
generate a first package based on a first random code received from the second peer agent, wherein the first package comprises a first encrypted portion comprising a first identity of the first device and a first key; (e.g. 3.2 Public key distribution and retrieval, 3.3 Public key authenticity, 3.4 Encryption and decryption process, Encryption: based on successfully checking the public key authenticity using the random peer identifier generated by applying a pseudo-random function to the public key and received from the second peer B, the first peer A generating an encrypted peer advertisement comprising a first encrypted portion comprising an identifier idj generated by the first peer A and a first random symmetric key Kj)
send the first package to a server over a second network; and (e.g. 3.4 Encryption and decryption process, Encryption: the first peer A sending the encrypted advertisement to the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)
retrieve a second package from the server over the second network, wherein the second package is sent from a second peer agent of the second device (e.g. 3.4 Encryption and decryption process, Decryption: the first peer A receiving an encrypted advertisement from the second peer B and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination) and comprises a second encrypted portion comprising a second identity of the second device and a second key; and (e.g. 3.2 Public key distribution and retrieval, 3.3 Public key authenticity, 3.4 Encryption and decryption process, Encryption: the received encrypted advertisement comprising a second encrypted portion comprising an identifier idj generated by the second peer B and a second random symmetric key Kj)
decrypt the second encrypted portion of the second package using the second random code. (e.g. 3.4 Encryption and decryption process, Decryption: the first peer A decrypting the received second encrypted portion using the second random symmetric key Kj received from the second peer B)
Although Moreno discloses send the first package to a server over a second network and retrieve a second package from the server over the second network (see above), Moreno does not explicitly disclose but Hollis discloses send the first package to a rendezvous server and retrieve a second package from the rendezvous server (e.g. ¶9, 14: exchanging messages between nodes of the networks via rendezvous peers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hollis into the invention of Moreno for the purpose of securely transmitting messages and files across public networks (Hollis, ¶8).

Claim 25, Moreno-Hollis discloses The P2P telecommunication system of claim 15, wherein the first network is an intermediate application network that is separate from the second network. (Moreno, e.g. 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)

Claim 26, Moreno-Hollis discloses The P2P telecommunication system of claim 15, wherein the first random code is a random number generated by the P2P application. (e.g. Moreno, 3.4 Encryption and decryption process, Encryption: the first random symmetric key Kj)

Claim 27, Moreno-Hollis discloses The P2P telecommunication system of claim 15, wherein the first random code and the second random code are exchanged via a telephone call, an SMS message, a text message, a social media, a video, or an encrypted file transfer. (Moreno, e.g. 2.2 Advertisement discovery, 3.4 Encryption and decryption process, Encryption, Decryption: first random symmetric key Kj and the second random symmetric key Kj are exchanged between the first peer A and the second peer B via encrypted communication and 2.2 Advertisement discovery: advertisement is transmitted across the overlay network via intermediate peers which bounce the message up to the final destination)

Claim 28, Moreno-Hollis discloses The P2P telecommunication system of claim 15, wherein the first random code and the second random expires after a pre-determined time. (Moreno, e.g. 2.1 Advertisement publication: the advertisements containing the first and second random symmetric keys Kj are assigned expiration dates and when the expiration dates are reached, the advertisements (and thus the first and second random symmetric keys Kj contained therein) are considered expired).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (JXTA resource access control by means of advertisement encryption) in view of Hollis (US 20030202663) in view of Boren (US 20090106551) and further in view of Fink (US 6826684).

Claim 6, this claim is rejected for similar reasons as in claim 20.

Claim 20, Moreno-Hollis discloses The P2P telecommunication system of claim 15 (see above). 
Moreno-Hollis does not explicitly disclose but Boren discloses wherein the first network is a face-to-face communication between a first user of the first device and a second user of the second device (e.g. ¶5: A distributed encryption key is a key that has been pre-distributed by some manual means, such as courier or person to person, to the party involved).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Boren into the invention of Moreno-Hollis for the purpose of providing a most secure method of ensuring key privacy (Boren ¶5).
Moreno-Hollis-Boren does not explicitly disclose but Boren discloses but Fink discloses wherein the second user inputs the first random code to a second P2P application running on the second peer agent (e.g. col. 12, ll. 38-39: A manual method would entail having an administrator physically load onto the ASD peers a symmetric key rather than have the key negotiated automatically by the ASD peers' handshake operation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Fink into the invention of Moreno-Hollis-Boren for the purpose of providing a manual method of loading a peer with a symmetric key thereby increasing the flexibility and convenience of the system.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome any of the claim objection(s) set forth above.
Claims 16-19 and 21-24 would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the 101 rejection and claim objection(s) set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436